Mr. Justice Nott
delivered the opinion of the court.
In Roberts, on wills, 28, it is laid down that “ a woman . under coverture cannot make a will, either of lands or of *226goods, not even of her paraphernalia, without her husband’s Consent, nor of her debts and choses in action, which are not divested out of her by the marriage, and do not survive to the husband.” This inability arises from the well established principle of the common law, that her civil rights are merged in the husband ; all her contracts are absolutely void ; she can make no disposition of any of her property^ either by deed, will, or otherwise. It is admitted that, she may dispose of her choses in action with the consent of her husband. (Richardson, 35.) But that is considered more in the nature of an appointment, to be car-. ried into execution by the husband than a testamentary bequest. (2 Atkins, 49.) And it derives its efficacy more from the consent ol the husband than the will of the wife. It appears, however, that effect is frequently given to the testamentary dispositions of the wife in the Equity courts of England ; as where the husband stipulates that certain personal property shall be enjoyed by the wife separately. In such cases, it is held that it shall be enjoyed by her with all its incidents ; whereof the jus disponendi, is one. And where she has this power over the principal she must necessarily have it also over its produce and accretions, But our Court of Equity has never recognized such á derivative power in a feme covert, as I have been informed by one of the members of that court. They consider a testamentary disposition of the wife, as deriving its whole support from the consent of the husband.
It has been contended, in this case, that if a feme covert have a right to make a testamentary disposition of her property, she may give it to whom she pleases, and as well to her husband as to any body else. But that deduction does not follow.
If her power to bequeath was derived alone from her right to hold property, that would seem to be a correct inference. But if it is derived alone from the consent of the husband, then it must be so exercised as to furnish no ground of suspicion that she acted under the influence of his persuasion or coercion. Mr. Justice Lawrence, who-' *227delivered the opinion of the court, in the case of Scammel vs. Wilkinson, 2 East, 555, cites a passage from 4 Co. 61, (b,) that the law of England will not allow of any cus» tom that a feme covert may make any devise ; for the presumption that the law has, that it will be made by the conr straint of the husband. To which the same learned Judge adds, “ If this reason be applied to testaments, she can make none, unless it be by the consent of the husband, and to his prejudice; in which case a restraint cannot be presumed.” I apprehend that the same reason does apply tq testaments as to devises. The law go carefully protects the wife against the influence which the husband is supposed to exercise over her, that it even visits her crimes upon him when committed in his presence, upon the presumption that she acted under his coercion. The power of a feme covert to bequeath is precisely the same as tp give or sell; either of which would be good against the husband, if done with his consent. It would, indeed^ be considered his act. A bequest of a feme covert then to her husband, with his consent, is nothing more or less than a gift of the husband to himself. It is to be observed, that there was no covenant or written agreement between the husband and wife in this case, that she might dispose of her separate estate. There was nothing more than his verbal assent that she might give it to hint. The opinion, of the conrt is, that the ordinary decided correctly in refusing tó admit this will to probate, and this motion must therefore be refused.
Levy, for the motion.
Holmes, contra.
Justices Huger, Johnson and Richardson, concurred.